Citation Nr: 0830167	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  03-02 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This case was the subject of a December 2005 Order of the 
Court of Appeals for Veterans Claims (Court), which vacated 
the Board's August 2004 decision in this matter.  In February 
2008, the Court's December 2005 Order was summarily affirmed 
by the United States Court of Appeals for the Federal 
Circuit.  The below action is directed in view of the Court's 
December 2005 Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

In its December 2005 Order in this matter, the Court found 
that the notice given to the veteran pursuant to the VCAA was 
defective to an extent that, in the context of the entire 
record, the veteran was not given a meaningful opportunity to 
effectively participate in the processing of his claim by 
means of actual knowledge or constructive notice of the 
evidence or information necessary to substantiate his claim.  
Specifically, the Court found that VA had indicated that it 
would provide the veteran a VA medical opinion if it deemed 
one necessary, but failed to inform him that private medical 
opinions and medical examination records could be used to 
demonstrate a nexus as well.  The Court elaborated that by 
failing to inform the veteran of the types of evidence that 
could demonstrate nexus, the notice letter reasonably 
discouraged the veteran from obtaining such evidence--in 
particular, a private medical opinion.

In its December 2005 Order, the Court also requested the 
Board to clarify a contradiction between its finding of fact 
and conclusion of law in the Board's now-vacated August 2004 
decision in this matter.  The finding of fact constituted an 
error of semantics as it was intended to read: "The 
veteran's bilateral hearing loss disability has not been 
shown by competent medical evidence to be causally related to 
the veteran's active service."  This would be consistent 
with the conclusion of law in the Board's now-vacated August 
2004 decision.

Finally, as noted in the Court's December 2005 Order, the 
veteran has contended that he was not afforded a sufficient 
RO hearing for the reason that the hearing officer did not 
explain the issues or suggest the submission of additional 
evidence.   See 38 C.F.R. § 3.103(c)(2).  After reviewing the 
November 2002 RO hearing transcript, the Board finds that the 
contentions of the veteran and his representative are not 
wholly without merit.  As a result, the veteran should be 
afforded an opportunity for a new RO hearing in this matter 
that complies with 38 C.F.R. § 3.103(c)(2).

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notice letter for the 
issue of entitlement to service connection 
for bilateral hearing loss, in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159, Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), and any other applicable legal 
precedent.  The veteran must be apprised 
of what the evidence must show to support 
a claim for service connection for 
bilateral hearing loss, and the division 
of responsibility between him and VA in 
obtaining such evidence.  The veteran 
should also be provided an explanation as 
to the type of evidence that is needed to 
establish both a disability rating and an 
effective date, per Dingess.

The VCAA notice provided to the veteran 
must include notice that private medical 
opinions and medical examination records 
can be used to demonstrate a nexus between 
an inservice incident, disease, or injury 
and any current bilateral hearing loss 
disability.    

2.   Afford the veteran an opportunity for 
a new RO hearing that complies fully with 
38 C.F.R. § 3.103(c)(2).

If such a hearing is conducted, the 
hearing officer must explain the issues on 
appeal and suggest the submission of 
additional evidence that may substantiate 
the veteran's claim.

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




